Citation Nr: 1644065	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to reimbursement of nonservice-connected burial expenses.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to July 1980.  He died in June 2013.  The appellant has identified herself as a friend of the decreased Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.   In its decision, the Pension Center denied the appellant's request for reimbursement of funeral expenses.  The appellant timely expressed her disagreement with the denial of her request for reimbursement.  

With the exception of one letter from the Board to the appellant, the claims file is entirely stored in the Virtual VA electronic claims file. 


FINDINGS OF FACT

1. The Veteran died in June 2013 due to nonservice-connected causes; he was cremated and his ashes were scattered at sea.  

2. The Veteran was not receiving VA compensation or pension benefits at the time of his death.

3. There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

4. The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty.

5. The Veteran's body was not unclaimed, and the appellant paid for the funeral and cremation expenses. 

6. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met. 38 U.S.C.A. §§ 2302 (West 2014); 38 C.F.R. §§ 3.1600 (2013); 3.1705, 3.1706, 3.1708 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be considered.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  When, as in this case, the facts are undisputed and it is clear that the appellant is not eligible for the claimed benefit as a matter of law, no assistance is required.  38 U.S.C.A. § 5103A(a)(2) (West 2014); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II. Analysis

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302.  At the time the appellant filed this claim, the implementing regulation for burial benefits under the statute was 38 C.F.R. § 3.1600 (2013).  While her case has been on appeal, the various subsections of former § 3.1600 have been reorganized into several new regulations.  For example, former 38 C.F.R. § 3.1600(a) has been recodified as 38 C.F.R. § 3.1704 ("Burial Allowance Based on Service-Connected Death") while former 38 C.F.R. § 3.1600(b) has been recodified as 38 C.F.R. § 3.1705 ("Burial Allowance Based on Non-Service-Connected Death.")  

In support of her initial application for reimbursement for funeral expenses, the appellant identified herself as a friend of the deceased Veteran and explained that she personally paid for the Veteran's funeral and cremation.  She provided copies of the Veteran's death certificate, his Certificate of Discharge from Active Duty (Form DD-214), an invoice from a local mortuary describing certain funeral and cremation services and a credit card transaction receipt indicating that the appellant had paid the invoice.

In her application for benefits, the appellant checked "no" in response to pre-printed text on the application form indicating "Are you claiming that the cause of death was due to service?"  Since she has acknowledged that the cause of the Veteran's death was not related to active duty service, the appellant is not entitled to reimbursement for burial expenses based on service-connected death under former 38 C.F.R. § 3.1600(a) or current 38 C.F.R. § 3.1704.

If a Veteran's death is not service-connected, payment may still be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin or other person claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  See 38 C.F.R. § 3.1600(b) (2013); 38 C.F.R. §§ 3.1705 ("Burial Allowance Based on Non-Service-Connected Death"); 3.1708 ("Burial of a Veteran Whose Remains Are Unclaimed").  

In this case, there Veteran was not in receipt of pension or compensation benefits at the time of his death.  In one of her letters, the appellant suggests that the Veteran may have been receiving military retirement pay.  But this is not sufficient under 38 C.F.R. § 3.1600(b) or 38 C.F.R. § 3.1705(b) because those provisions authorize the reimbursement of burial expenses if a person would have been receiving VA pension or disability compensation but for the receipt of military retirement pay.  Because the Veteran never applied for VA pension or disability compensation benefits during his life, there is no indication that, in the absence of retirement pay, he would have received VA pension or compensation benefits.  

In order for compensation to be paid for the burial of a Veteran whose remains are unclaimed under former 38 C.F.R. § 3.1600(b) and 38 C.F.R. § 3.1708, the body of the Veteran must be held by a State (or a subdivision of a State) and the Secretary must determine that there is no next of kin or other person claiming the remains of the deceased Veteran and that the Veteran's estate does not have enough funds to cover burial and funeral expenses.  It is unclear whether, at the time of his death, the Veteran had living relatives or sufficient funds to pay for funeral expenses.  But the remains of the Veteran in this case did not go unclaimed.  Instead, the appellant commendably and generously made arrangements for the Veteran's funeral and paid those expenses.  While there may have been no next-of-kin, the regulation does not authorize payment unless: "[t]here is no next of kin or other person claiming the remains of the deceased Veteran . . ." 38 C.F.R. § 3.1708(b)(1) (emphasis added).   Because the appellant claimed the body of the Veteran, the quoted regulation does not authorize reimbursement. 

Another regulation authorizes the payment of burial expenses for certain Veterans who died while hospitalized by the VA.  See 38 C.F.R. § 3.1706.  But in her application for benefits, the appellant wrote that the Veteran died in a private residence, not in a VA facility.  Thus, reimbursement of burial expenses is not authorized under former 38 C.F.R. § 3.1600(c) (2013) or 38 C.F.R. § 3.1706 (2015).

The Board acknowledges and appreciates the Veteran's honorable military service, and is sympathetic to the loss the appellant has suffered and the financial burden imposed on her by the Veteran's burial or cremation expenses.  However, entitlement to non-service connected burial benefits is strictly limited by specific statutory and regulatory requirements, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to reimbursement of nonservice-connected burial expenses is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


